Notice of Allowability
This action is responsive to Applicant’s Remarks filed February 25, 2022.  
After a thorough search and examination of the present application, and in light the Terminal Disclaimer submitted February 25, 2022, claims 1-20 are allowed. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
-A through search for the prior arts on EAST database and on domains (NPL-ACM, Google, NPL-IEEE) has been conducted. The prior art searched and investigated in the database and domains does not fairly teach or suggest the teaching of the following newly amended claimed subject matter:

identifying one or more columns in one or more source data tables that will
see double counting aggregation errors based at least in part on comparing: (1) one or more source data tables referenced in a raw SQL query; and (2) data relationships between primary keys and join criteria;
determining if a one-to-many or many-to-many relationship between a
given table and any other table exists based at least in part on the identifying and the comparing;
identifying a corresponding column as being affected by a double counting aggregation error based at least in part on the determining; and
generating a modified SQL query equivalent to the raw SQL query in functionality but without the double counting aggregation errors.


Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN OBERLY whose telephone number is (571)272-7025. The examiner can normally be reached Monday - Friday, 7:30am-4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/VAN H OBERLY/Primary Examiner, Art Unit 2166